Citation Nr: 0626733	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-28 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for impaired sphincter control and post operative (closed) 
colostomy, residuals of laceration of the perineum.  

2.  Entitlement to a compensable disability rating for 
erectile dysfunction, residual of laceration of the perineum.

3.  Entitlement to a disability rating higher than 10 percent 
for Muscle Group XVII impairment and scarring, residuals of 
laceration of the perineum.

4.  Entitlement to a disability rating higher than 10 percent 
for sacral nerve injury, residual of laceration of the 
perineum.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In a February 2003 rating decision, the RO denied the 
veteran's claims of entitlement to increased ratings for his 
service connected injuries of the pelvis and 12th rib.  The 
veteran disagreed with those determinations; however, he 
omitted those issues from his August 2005 VA Form 9, upon 
which he specifically listed the appeals he wished to 
perfect.  As appeals of those issues were not perfected, the 
Board will not address them further.

The issues of entitlement to a disability rating higher than 
10 percent for residuals of laceration of the perineum with 
Muscle Group XVII impairment and scarring and entitlement to 
a disability rating higher than 10 percent for residuals of 
sacral nerve injury are addressed in the REMAND that follows 
the order section of this decision.  A decision on those 
issues is being deferred pending additional development.


FINDINGS OF FACT

1.  The veteran's impaired sphincter control is manifested by 
occasional involuntary bowel movements necessitating wearing 
of a pad.

2.  The veteran's erectile dysfunction is manifested by loss 
of erectile power.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
impaired sphincter control have been met; but a higher is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7332 (2005).

2.  The criteria for a 20 percent disability rating for 
erectile dysfunction have been met; but a higher rating is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected residuals of laceration of the perineum, 
including impaired anal sphincter control and erectile 
dysfunction.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in March 2002, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the impaired sphincter control issue, the 
Board is not assigning an effective date for the increased 
rating.  The effective date will be assigned by the RO upon 
the issuance of the Board's decision.  The RO will have the 
opportunity prior to issuing its rating decision to ensure 
that complying notice has been provided to the veteran.  With 
respect to the initial rating for erectile dysfunction, the 
Board has assigned the earliest possible effective date given 
the period on appeal.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2005).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2005).

Special monthly compensation is available for loss of use of 
a creative organ shown by acquired absence of one or both 
testicles (other than undescended testicles) or ovaries or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or the diameters of the affected testicle are reduced to one-
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle.  If neither of these conditions is met, loss of use 
can also be established where a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350 (a)(1) (2005).

Analysis

Impaired Sphincter Control

The veteran is currently assigned a 10 percent rating for 
impaired sphincter control.  Diagnostic Code 7332 provides a 
10 percent rating for constant slight or occasional moderate 
leakage.  A 30 percent rating is warranted if there are 
occasional involuntary bowel movements necessitating wearing 
of a pad.  A 60 percent evaluation is warranted if there are 
extensive leakage and fairly frequent involuntary bowel 
movements.

In this case, the veteran experiences occasional involuntary 
bowel movements.  In an April 2002 letter, the veteran 
described situations at work where he was unable to make it 
to the bathroom in time.  He stated that he started carrying 
a knife to work with him so that he could cut away and 
dispose of his soiled underwear without completely disrobing.  
However, while a pad or adult diaper has apparently been 
recommended, he has refused to wear one, as noted in an 
August 2002 mental health clinic note.  A December 2002 VA 
mental disorders examiner noted that the veteran gets quite 
angry at people's recommendation that he wear an adult 
diaper.  In an August 1987 VA examination, when the examiner 
suggested that he wear protective undergarments to work, the 
veteran refused and stated "I would rather quit."

As pointed out by the veteran's representative in the June 
2006 informal hearing presentation, it is the necessity for 
wearing a pad that is the essential criterion for a 30 
percent rating.  Whether the veteran actually wears one is 
not a material consideration.  Based on the medical evidence 
showing that protective undergarments have been recommended, 
and on the veteran's descriptions of his symptoms, the Board 
finds that the criteria for a 30 percent rating are met.  

The Board has considered whether a rating higher than 30 
percent is warranted.  However, a 60 percent rating requires 
evidence of extensive leakage and fairly frequent involuntary 
bowel movements.  Based on the veteran's descriptions, this 
does not appear to be the case.  In a March 2002 mental 
health note, the veteran reported that he has about 4 soft 
stools per day.  Several VA ambulatory care notes, including 
one dated in October 2001, show that the veteran's impaired 
sphincter control results in "occasional moderate leakage," 
not extensive leakage as required for a 60 percent rating.  

In sum, the Board finds that, although the criteria for a 30 
percent rating are met, a rating higher than 30 percent is 
not in order.  

Erectile Dysfunction

The veteran is currently assigned a noncompensable rating for 
erectile dysfunction.  Diagnostic Code 7522 provides for a 20 
percent rating for loss of erectile power.  While no other 
rating level is specified under the rating schedule, the 
veteran is currently assigned a noncompensable rating based 
on the RO's conclusion that the criteria for a compensable 
rating are not met.  See 38 C.F.R. § 4.31.  

Based on the medical evidence and the veteran's statements, 
the Board finds that the veteran does have loss of erectile 
power.  It does not appear that the veteran is ever able to 
obtain a complete erection, and is only occasionally able to 
produce an ejaculation.  In this case, the December 2002 VA 
examiner reported that the veteran experiences semi-hard 
erections lasting less than one minute.  He ejaculates only 
occasionally.  In an April 2002 urology note, it was noted 
that the veteran stated that he has trouble with intercourse 
80 percent of the time.  A sleep lab study showed no 
functional erections.  The veteran stated in an April 2002 
letter that his problem reached the point where he was afraid 
to even attempt sex.  

The effect of this disability on the veteran's sexual and 
social functioning is of course the primary concern in this 
evaluation.  The veteran's demonstrated ability to produce 
offspring is not among the criteria under Diagnostic Code 
7522.  Based on the veteran's statements, the Board believes 
that the impact of the veteran's erectile dysfunction on his 
social functioning is as though there were a complete loss of 
erectile power.  Accordingly, the Board finds that an 
increased rating of 20 percent is warranted for the entire 
period on appeal, from February 22, 2002, to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that a rating higher than 20 percent is not 
available under Diagnostic Code 7522.  The veteran has not 
suggested that another diagnostic code would be more 
suitable, and the Board can identify no more appropriate 
code.  Accordingly, a rating higher than 20 percent is not in 
order.



Other Considerations

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his impaired sphincter control or 
erectile dysfunction, and that the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

A 30 percent rating for impaired sphincter control is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.

A 20 percent disability rating for erectile dysfunction is 
granted throughout the initial evaluation period, subject to 
the criteria applicable to the payment of monetary benefits.  


REMAND

After a review of the record, the Board has determined that, 
although the RO has notified the veteran of the provisions of 
the VCAA in regard to the impaired sphincter control and 
erectile dysfunction claims, it has not provided such notice 
with respect to the claims of entitlement to initial 
disability ratings higher than 10 percent for Muscle Group 
XVII impairment, and sacral nerve injury.  The U.S. Court of 
Appeals for Veterans Claims has mandated that VA ensure 
strict compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the Board notes that the medical evidence of 
record does not adequately reflect the nature and severity of 
the Muscle Group XVII and sacral nerve injury, which are 
closely related to the veteran's erectile dysfunction and 
impaired sphincter control, and were at one time combined 
with those ratings.  These disabilities were assigned 
separate ratings beginning with the July 2004 rating 
decision.  However, it is not clear from the record what 
Muscle Group XVII and sacral nerve impairment remains when 
the symptomatology associated with erectile dysfunction and 
impaired sphincter control are removed.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Dingess 
and notice that he should submit any 
pertinent evidence in his possession.  
 
2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  Then, the veteran should be afforded 
a VA examination(s) by a physician with 
appropriate qualifications to determine 
the nature and manifestations of the 
veteran's Muscle Group XVII impairment 
and sacral nerve injury.  All 
symptomatology and functional impairment 
associated with the Muscle Group XVII 
impairment and sacral nerve injury other 
than the separately rated impaired 
sphincter control and erectile 
dysfunction.  To the extent possible, the 
effects of any non-service-connected 
lumbar spine pathology should be 
distinguished from the service-connected 
sacral nerve injury.  Any scaring 
associated with the Muscle Group XVII 
injury should also be described.  

4. The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


